Case 2:20-cv-11824-SDW-LDW Document 2 Filed 08/28/20 Page 1 of 2 PageID: 55




Jean-Marc Zimmerman (# 037451989)
Zimmerman Law Group
233 Watchung Fork
Westfield, NJ 07090
T: (908) 768-6408
F: (908) 935-0751
jmz@zimllp.com

Attorneys for Plaintiff
Karamelion LLC

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

KARAMELION LLC,
                                                   CASE NO. ______________
                          Plaintiff,
    v.                                             JURY TRIAL DEMANDED

ESSENCE USA INC.,                                  PATENT CASE

                          Defendant.

                          PLAINTIFF KARAMELION LLC’S RULE 7.1
                                DISCLOSURE STATEMENT

         Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Karamelion LLC states that it does not have a

parent corporation and that there is no publicly held corporation owning ten percent or more of

its stock.

August 28, 2020                                Respectfully Submitted

OF COUNSEL:                                     /s/ Jean-Marc Zimmerman
                                               Jean-Marc Zimmerman (# 037451989)
                                               Zimmerman Law Group
David R. Bennett                               233 Watchung Fork
Direction IP Law                               Westfield, NJ 07090
P.O. Box 14184                                 T: (908) 768-6408
Chicago, IL 60614-0184                         F: (908) 935-0751
(312) 291-1667                                 jmz@zimllp.com
dbennett@directionip.com
                                               Attorneys for Plaintiff
                                               Karamelion LLC




                                               1
Case 2:20-cv-11824-SDW-LDW Document 2 Filed 08/28/20 Page 2 of 2 PageID: 56




                                  CERTIFICATE OF SERVICE
       I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

5(a)(3) on August 28, 2020.

                                             /s/ Jean-Marc Zimmerman
                                             Jean-Marc Zimmerman




                                                2
